                                                                                                                      Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 1 of 9



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd. Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiff
                                                                                                                  Anthony Assed
                                                                                                              9
                                                                                                             10                             UNITED STATES DISTRICT COURT

                                                                                                             11                                     DISTRICT OF ARIZONA
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Anthony Assed, an Arizona resident;                           Case No.
                                                                                                             13
                                                                                                                                       Plaintiff,
                                                                                                             14
                                                                                                                         v.
                                                                                                             15
                                                                                                                  Circle K Stores, Inc., an Arizona                    VERIFIED COMPLAINT
                                                                                                             16
                                                                                                                  corporation; and Larry McFall, an
                                                                                                             17   Arizona resident;
                                                                                                             18                                                          (Jury Trial Requested)
                                                                                                                                       Defendants.
                                                                                                             19
                                                                                                             20
                                                                                                                         Plaintiff Anthony Assed, for his Verified Complaint against Defendants, hereby
                                                                                                             21
                                                                                                                  allege as follows:
                                                                                                             22
                                                                                                             23                                      NATURE OF THE CASE

                                                                                                             24          1.      Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                                             25
                                                                                                                  pay overtime in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219
                                                                                                             26
                                                                                                                  (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage Statute”);
                                                                                                             27
                                                                                                             28   and failure to make timely payment of wages under A.R.S. §§ 23-351, 23-353, and 23-355

                                                                                                                  (“Arizona Wage Statute”).
                                                                                                                     Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 2 of 9



                                                                                                              1           2.    This action is brought to recover unpaid overtime wage compensation,
                                                                                                              2
                                                                                                                  liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                                              3
                                                                                                                  FLSA.
                                                                                                              4
                                                                                                              5           3.    This action is also brought to recover minimum wage compensation,

                                                                                                              6   liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                                              7
                                                                                                                  Arizona Minimum Wage Statute.
                                                                                                              8
                                                                                                                          4.    This action is also brought to recover unpaid wages, treble damages, and
                                                                                                              9
                                                                                                             10   statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                JURISDICTION AND VENUE
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                          5.    This Court has jurisdiction over the subject matter and the parties hereto
                                                                                                             13
                                                                                                                  pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                                                                                                             14
                                                                                                             15           6.    Plaintiff’s state law claims are sufficiently related to his federal claims that

                                                                                                             16   it forms the same case or controversy. This Court therefore has supplemental jurisdiction
                                                                                                             17
                                                                                                                  over Plaintiff’s claims under the Arizona Minimum Wage Statute and the Arizona Wage
                                                                                                             18
                                                                                                                  Statute pursuant to 28 U.S.C. § 1367.
                                                                                                             19
                                                                                                             20           7.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because

                                                                                                             21   all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                                             22
                                                                                                                  state of Arizona. Plaintiff was employed by Defendants in this District.
                                                                                                             23
                                                                                                                                                           PARTIES
                                                                                                             24
                                                                                                             25           8.    At all relevant times to the matters alleged herein, Plaintiff resided in the

                                                                                                             26   District of Arizona.
                                                                                                             27           9.    Plaintiff commenced employment with Defendants in Arizona on or around
                                                                                                             28
                                                                                                                  March 26, 2018 and currently remains a full-time employee.
                                                                                                                      Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 3 of 9



                                                                                                              1          10.    At all relevant times, Plaintiff has been an employee of Defendants as defined
                                                                                                              2
                                                                                                                  in 29 U.S.C. § 203(e)(1).
                                                                                                              3
                                                                                                                         11.    At all relevant times, Plaintiff has been an employee of Defendants as defined
                                                                                                              4
                                                                                                              5   under the Arizona Minimum Wage Statute and Arizona Wage Statute.

                                                                                                              6          12.    Defendant Circle K Stores, Inc. is a company, authorized to do business in
                                                                                                              7
                                                                                                                  Arizona, and is Plaintiff’s employer as defined by 29 U.S.C. § 203(d), the Arizona
                                                                                                              8
                                                                                                                  Minimum Wage Statute, and Arizona Wage Statute.
                                                                                                              9
                                                                                                             10          13.    Larry McFall is a district manager of the previously identified corporate
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   entity and was at all relevant times Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         14.    Defendant Larry McFall had the authority to hire and fire employees,
                                                                                                             13
                                                                                                                  supervised and controlled work schedules or the conditions of employment, determined the
                                                                                                             14
                                                                                                             15   rate and method of payment, and maintained employment records in connection with

                                                                                                             16   Plaintiff’s employment with Defendants.       As a person who acted in the interest of
                                                                                                             17
                                                                                                                  Defendants’ corporate entity in relation to their employees, Larry McFall is subject to
                                                                                                             18
                                                                                                                  individual liability under the FLSA.
                                                                                                             19
                                                                                                             20          15.    Defendants are jointly and severally liable for the injuries and damages

                                                                                                             21   sustained by Plaintiff.
                                                                                                             22
                                                                                                                         16.    At all relevant times, Defendants have been engaged in interstate commerce
                                                                                                             23
                                                                                                                  and have been an enterprise whose gross annual volume of sales made or business done is
                                                                                                             24
                                                                                                             25   greater than $500,000.

                                                                                                             26                                FACTUAL ALLEGATIONS
                                                                                                             27          17.    Defendants are a convenience store.
                                                                                                             28
                                                                                                                         18.    On or around March 26, 2018, Plaintiff began employment with Defendants
                                                                                                                     Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 4 of 9



                                                                                                              1   as a cashier and was / is being paid a rate of $9.20 per hour.
                                                                                                              2
                                                                                                                         19.     Plaintiff’s primary job duties include cashing out customers, stocking,
                                                                                                              3
                                                                                                                  cleaning, and other customer service duties.
                                                                                                              4
                                                                                                              5          20.     At all relevant times, Plaintiff has been a non-exempt employee.

                                                                                                              6          21.     As a result of Plaintiff only receiving $9.20 per hour for all hours worked in
                                                                                                              7
                                                                                                                  a given workweek, an Arizona minimum wage violation has occurred.
                                                                                                              8
                                                                                                                         22.     At all relevant times during Plaintiff’s employment, Defendants failed to
                                                                                                              9
                                                                                                             10   properly compensate Plaintiff his Arizona minimum wage.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          23.     Defendants were only compensating Plaintiff an overtime wage based on the
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  rate of $9.20 per hour – therefore FLSA overtime violations have occurred.
                                                                                                             13
                                                                                                                         24.     At all relevant times during Plaintiff’s employment, Defendants failed to
                                                                                                             14
                                                                                                             15   properly compensate Plaintiff for all his owed overtime wages.

                                                                                                             16          25.     Defendants were aware that Plaintiff’s working hours routinely exceeded 40
                                                                                                             17
                                                                                                                  hours, and required him to work overtime as a condition of his employment.
                                                                                                             18
                                                                                                                         26.     Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                                             19
                                                                                                             20   wages due for minimum wage and overtime hours Plaintiff worked.

                                                                                                             21          27.     Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                                             22
                                                                                                                  his rights under the FLSA.
                                                                                                             23
                                                                                                                         28.     Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                                             24
                                                                                                             25   amounts required by the FLSA, Arizona Minimum Wage Statute, and the Arizona Wage

                                                                                                             26   Statute were willful.
                                                                                                             27                                      COUNT I
                                                                                                             28                (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)

                                                                                                                         29.     Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                                      Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 5 of 9



                                                                                                              1   set forth herein.
                                                                                                              2
                                                                                                                         30.    At all relevant times, Plaintiff has been employed by Defendants within the
                                                                                                              3
                                                                                                                  meaning of the FLSA.
                                                                                                              4
                                                                                                              5          31.    Plaintiff is a non-exempt employee entitled to the statutorily mandated

                                                                                                              6   overtime wage.
                                                                                                              7
                                                                                                                         32.    Defendants have intentionally failed and/or refused to pay Plaintiff all
                                                                                                              8
                                                                                                                  overtime wages according to the provisions of the FLSA.
                                                                                                              9
                                                                                                             10          33.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         34.    In addition to the amount of unpaid overtime wages owed to Plaintiff, he is
                                                                                                             13
                                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                                             14
                                                                                                             15   § 216(b).

                                                                                                             16          35.    Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                                             17
                                                                                                                  FLSA, were willful.      Defendants knew Plaintiff was not being compensated correct
                                                                                                             18
                                                                                                                  overtime wages for time worked in excess of 40 hours in a given workweek and failed to
                                                                                                             19
                                                                                                             20   pay proper overtime wages. Defendants knew their failure to pay overtime wages was a

                                                                                                             21   violation of the FLSA.
                                                                                                             22
                                                                                                                         36.    Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                             23
                                                                                                                         37.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                                             24
                                                                                                             25   damages pursuant to 29 U.S.C. § 216(b).

                                                                                                             26                               COUNT II
                                                                                                                       (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                             27                              STATUTE)
                                                                                                             28

                                                                                                                         38.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                                      Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 6 of 9



                                                                                                              1   set forth herein.
                                                                                                              2
                                                                                                                         39.    At all relevant times, Plaintiff has been employed by Defendants within the
                                                                                                              3
                                                                                                                  meaning of the Arizona Minimum Wage Statute.
                                                                                                              4
                                                                                                              5          40.    Defendants intentionally failed and/or refused to pay Plaintiff minimum

                                                                                                              6   wage according to the provisions of the Arizona Minimum Wage Statute.
                                                                                                              7
                                                                                                                         41.    In addition to the amount of unpaid minimum wage owed to Plaintiff, he is
                                                                                                              8
                                                                                                                  entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                                              9
                                                                                                             10   pursuant to A.R.S. § 23-364(g).
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          42.    Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  A.R.S. § 23-364(g).
                                                                                                             13
                                                                                                                                             COUNT III
                                                                                                             14      (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                                             15
                                                                                                                         43.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             16
                                                                                                                  set forth herein.
                                                                                                             17
                                                                                                             18          44.    At all relevant times, Plaintiff has been employed by Defendants within the
                                                                                                             19   meaning of the Arizona Wage Statute.
                                                                                                             20
                                                                                                                         45.    Defendants were aware of their obligation to pay timely wages pursuant to
                                                                                                             21
                                                                                                                  A.R.S. § 23-351.
                                                                                                             22
                                                                                                             23          46.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to

                                                                                                             24   pay all wages due to Plaintiff.
                                                                                                             25
                                                                                                                         47.    Defendants failed to timely pay Plaintiff his wages due without a good faith
                                                                                                             26
                                                                                                                  basis for withholding the wages.
                                                                                                             27
                                                                                                             28          48.    Defendants have willfully failed and refused to timely pay wages due to

                                                                                                                  Plaintiff. As a result of Defendants’ unlawful acts, Plaintiff is entitled to the statutory
                                                                                                                     Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 7 of 9



                                                                                                              1   remedies provided pursuant to A.R.S. § 23-355.
                                                                                                              2
                                                                                                                                        CONCLUSION AND PRAYER FOR RELIEF
                                                                                                              3
                                                                                                                        WHEREFORE, Plaintiff prays:
                                                                                                              4
                                                                                                              5         A.     For the Court to declare and find that the Defendants committed one or more

                                                                                                              6                of the following acts:
                                                                                                              7
                                                                                                                               i. violated overtime wage provisions of the FLSA, 29 U.S.C. § 207, by
                                                                                                              8
                                                                                                                                   failing to pay overtime;
                                                                                                              9
                                                                                                             10                ii. willfully violated overtime wage provisions of the FLSA, 29 U.S.C. §
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                    207;
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                               iii. violated minimum wage provisions of the Arizona Minimum Wage
                                                                                                             13
                                                                                                                                   Statute, by failing to pay minimum wages;
                                                                                                             14
                                                                                                             15                iv. willfully violated minimum wage provisions of the Arizona Minimum

                                                                                                             16                    Wage Statute;
                                                                                                             17
                                                                                                                               v. willfully violated the Arizona Wage Statute by failing to timely pay all
                                                                                                             18
                                                                                                                                   wages due to Plaintiff;
                                                                                                             19
                                                                                                             20         B.     For the Court to award compensatory damages, including liquidated damages

                                                                                                             21                pursuant to 29 U.S.C. § 216(b) and A.R.S. § 23-364(g) and/or treble damages
                                                                                                             22
                                                                                                                               pursuant to A.R.S. § 23-355 and A.R.S. § 23-364(g), to be determined at
                                                                                                             23
                                                                                                                               trial;
                                                                                                             24
                                                                                                             25         C.     For the Court to award interest on all wage compensation due accruing from

                                                                                                             26                the date such amounts were due under all causes of action set forth herein;
                                                                                                             27         D.     For the Court to award such other monetary, injunctive, equitable, and
                                                                                                             28
                                                                                                                               declaratory relief as the Court deems just and proper;
                                                                                                                  Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 8 of 9



                                                                                                              1     E.     For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                                                                                                              2
                                                                                                                           to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and A.R.S. § 12-341.01 and all
                                                                                                              3
                                                                                                                           other causes of action set forth herein;
                                                                                                              4
                                                                                                              5     F.     Any other remedies or judgments deemed just and equitable by this Court.

                                                                                                              6                                   JURY DEMAND
                                                                                                              7
                                                                                                                    Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                                              8
                                                                                                                                  RESPECTFULLY SUBMITTED November 7, 2018.
                                                                                                              9
                                                                                                             10                                         ZOLDAN LAW GROUP, PLLC
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11                                    By: /s/ Jason Barrat
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                                                        14500 N. Northsight Blvd. Suite 133
                                                                                                             12
                                                                                                                                                        Scottsdale, AZ 85260
                                                                                                             13                                         Attorneys for Plaintiff
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
Case 2:18-cv-03908-JJT Document 1 Filed 11/07/18 Page 9 of 9
